 Case 8:20-cv-00715-AFM Document 24 Filed 01/19/21 Page 1 of 2 Page ID #:2286




1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
3    Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
4
     JUDITH S. LELAND (State Bar No: 63747)
5    MICHAEL T. KEATING (State Bar No: 266562)
6    E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
7    NICOLA T. HANNA
8    United States Attorney
     DAVID M. HARRIS
9    Assistant United States Attorney
10   Chief, Civil Division
     CEDINA M. KIM
11
     Assistant United States Attorney
12   Senior Trial Attorney, Civil Division
13   ARMAND D. ROTH, CSBN 214624
     Special Assistant United States Attorney
14         Social Security Administration
15         160 Spear Street, Suite 800
           San Francisco, CA 94105
16
           Telephone: (415) 977-8924
17         Facsimile: (415) 744-0134
18         Email: Armand.Roth@ssa.gov
           Attorneys for Defendant
19
20                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
21                            SOUTHERN DIVISION
22
23   ALISA JILL KEMNITZ,                )   Case No. SACV 20-00715-AFM
                                        )
24         Plaintiff,                   )   [PROPOSED] ORDER AWARDING
25                                      )   EQUAL ACCESS TO JUSTICE
               v.                       )   ACT ATTORNEY FEES
26   ANDREW SAUL,                       )   PURSUANT TO 28 U.S.C. § 2412(d)
27   Commissioner of Social Security,   )
                                        )
28
           Defendant.                   )
                                        )
 Case 8:20-cv-00715-AFM Document 24 Filed 01/19/21 Page 2 of 2 Page ID #:2287




1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of FIVE
3    THOUSAND ONE HUNDRED and SEVENTY NINE DOLLARS and 50 cents
4    [$5,179.50]. as authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms
5    of the Stipulation
6
7    Dated: 1/19/2021         ___________________________________
                                   HONORABLE ALEXANDER F. MacKINNON
8                                  UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             1
